BRANNON; Judge,

(dissenting):

The decision in this case is rested on State v. West Branch, 64 W. Va. 673. My opinion of dissent in that case, by accident, did not appear with the Court opinion, but is found in 66 W. Va. 1, and 65 S. E. 1058, to which I refer. It may be a question whether that case exactly applies to this case. Itis chapter 31, section 29, of the 1906 edition of the Code, that is made the foundation of decision in that and this case. I do not know that I presented a full view of that section in that opinion. Scanning it further I am confirmed in the opinion that the section does not conclude the state. I think its effect is that it is prima facie evidence as to the former owner, his heirs and assigns and persons having right to .redeem, as well as the state, and that such estate as section - 25 specifies passed by the tax deed,' and as to strangers is conclusive evidence of such title. Why the clause saying that the section should not bar the state and other taxing bodies from'such suit as any one claiming the land could maintain to set aside the sale? It was probably not necessary, this clause, but inserted as a precaution, to prevent any construction that would absolutely bar the state. Clearly a former owner can sue to set aside a tax deed. Cannot the state do so ? The same right is reserved to both. How can the Court make the statute an estoppel against the state when the deed is only prima facie, -and the right to attack it reserved ? The Court makes it conclusive. It is conclusive against strangers, not former owners and the state. It has been suggested that the intent was not ’ to make the deed evidence as to the state that the title of those named in section 25 passed, as the state is not sellei", or warrantor, - had nothing' in the land, and why make the act pass anybody’s title as against her when she claimed no adverse title; but waive that, and repeat *403that it was intended to make the deed only prima facie as to the state if she could overcome it. Preston claims under the state, gets the right she hadl He is not a stranger.
I think the sale for the later year, for a tax paramount to that of the former year, carried the better tax title. The first purchaser should have paid the tax for the second year.